             Case 1:21-cv-10490-ADB Document 1 Filed 03/23/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS



 RACHEL SIMMS,
                                                         C.A. NO. CaseNumber
             Plaintiff,

             v.

  TARGET CORPORATION,

             Defendant.


                    NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1441


        The Defendant, Target Corporation (“Target”) files this Notice of Removal to the United

States District Court for the District of Massachusetts from Norfolk Superior Court, Norfolk

County, Trial Court of the Commonwealth of Massachusetts, and states the following in support

of this Notice of Removal:

        1.        The Plaintiff, Rachel Simms (hereinafter the “Plaintiff”) is an individual who

resides in Weston, Florida. The Plaintiff filed a civil action against Defendant in Norfolk

Superior Court, Norfolk County, Trial Court of the Commonwealth of Massachusetts, Civil

Action No. 2082CV01185, entitled Rachel Simms v. Target Corporation (the “Action”).

        2.        This Notice of Removal is filed in the United States District Court for the District

of Massachusetts within the time allowed by law for removal of civil actions. The documents

attached hereto as Exhibit A constitute all of the process and pleadings served upon Target to

date.




100237411
            Case 1:21-cv-10490-ADB Document 1 Filed 03/23/21 Page 2 of 4




       3.       This Action is removable to this Court pursuant to 28 U.S.C. §1441(b), because

the Plaintiff is domiciled in Florida, and the Defendant’s principal place of business is in

Minneapolis, Minnesota. As such, diversity of citizenship exists.

       4.       The plaintiff claims injuries and treatment to multiple body parts, including

surgery to her knee and shoulder, as a result of her fall and that, if believed, those damages are

likely to exceed $75,000.

       5.       This Notice of Removal is being filed within thirty (30) days of Target’s receipt

of the first document(s) from which it was able to ascertain that this case is one which has

become removable in accordance with 28 U.S.C. §1446(b)(3).

       6.       A notice of the filing of this Notice of Removal and a true copy of this Notice of

Removal will be filed with the Clerk of Norfolk Superior Court, Norfolk County, Trial Court of

the Commonwealth of Massachusetts, as required by 28 U.S.C. §1446(d).

       7.       Pursuant to Local Rule 81.1(A), Target shall request of the Clerk of the Norfolk

Superior Court, Norfolk County, Trial Court of the Commonwealth of Massachusetts, certified

or attested copies of all records and proceedings in the state court and certified or attested to

copies of all docket entries therein, and shall file the same with this Court within thirty (30) days

after filing of this Notice of Removal.

            WHEREFORE, Defendants pray that said action now pending in the Norfolk Superior

Court, Norfolk County, Trial Court of the Commonwealth of Massachusetts be removed

therefrom to the United States District Court for the District of Massachusetts.




                                                  2
100237411
            Case 1:21-cv-10490-ADB Document 1 Filed 03/23/21 Page 3 of 4




                                             Respectfully submitted,

                                             TARGET CORPORATION

                                             By Its Attorneys,

                                             /s/ Sean F. McDonough
                                             Sean F. McDonough, BBO #564723
                                             smcdonough@morrisonmahoney.com
                                             MORRISON MAHONEY LLP
                                             250 Summer Street
                                             Boston, MA 02210
                                             Phone: 617-439-7500
                                             Fax:      617-342-4950




                                         3
100237411
            Case 1:21-cv-10490-ADB Document 1 Filed 03/23/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will

be sent to those indicated as non-registered participants on March 23, 2021


 /s/ Sean F. McDonough




                                                 4
100237411
